Title: From Thomas Jefferson to Joseph Swift, 22 May 1824
From: Jefferson, Thomas
To: Swift, Joseph


Sir
Monticello
May 22. 24.
Your letter of Feb. 15. was not answered because we were in daily expectation of the vote of a donation, by our legislature, to enable us to purchase books and apparatus for our University. the vote was afterwards past but rested on a contingency, the failure of which was not made known to me until since the reciept of your favor of the 8th inst. inclosing a catalogue of one of the libraries you offered. the fact then is that we have not a dollar for the purchase of books, the catalogue you sent me, and which I now return, contains much of what is really valuable, especially of what is antient in Geometry & astronomy. but it contains much also which, if ever desirable, could not be so until the great mass of the more immediately useful should be provided friendly dispositions towards the owner would have weighed with me strongly to do what might have been a convenience to him, within the limits of duty and power. but we have now no prospect but from the next winter session of our legislature.I suppose that a single book would not be separated from the collection. there is a volume which, at this time, would answer a most valuable purpose to the University. it is De Lorme’s Invention pour bien batir, about the middle of the 5th page of the Catalogue. we are at this time about building a Dome to our principal edifice, on De Lorme’s plan. I once owned the book, and understood the principles of his invention. but my recollection is not particular enough  in every thing. our workmen are strangers to it, and I fear we may go wrong. if we could be accomodated with this single volume, it would be of singular service to us. vessels are daily coming from New York to Richmond which could bring it to the address of Colo Bernard Peyton, commission mercht and my correspondent there, and thro’ whom the price should be immediately remitted. but I would not urge any thing which might be thought of injury to the collection. be pleased to accept the assurance of my great respect and esteem.Th: Jefferson